Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       05-JUL-2018
                                                       03:43 PM
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
                 Respondent/Plaintiff-Appellee,

                                  vs.

                         JASON K. UCHIMA,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-16-01965)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
    (By: McKenna, Pollack, and Wilson, JJ., with Nakayama, J.,
          dissenting, with whom Recktenwald, C.J., joins)

          Petitioner/Defendant-Appellant’s application for writ
of certiorari, filed on May 24, 2018, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaii, July 5, 2018.
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson